DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 2 for species A and gonadotropins for species B in the reply filed on 18 May 2022 is acknowledged.  However, upon searching the elected subject matter and upon further consideration, the requirement to elect a species as set forth in the restriction requirement mailed 18 May 2022 is withdrawn.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 17 April 2020 has been entered in full.  Claims 1-21 are under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. This occurs, for example, at p. 38, li. 30.  The entire specification should be reviewed for such hyperlinks.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
37 CFR 1.75(c) states:
One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. For fee calculation purposes under § 1.16, a multiple dependent claim will be considered to be that number of claims to which direct reference is made therein. For fee calculation purposes also, any claim depending from a multiple dependent claim will be considered to be that number of claims to which direct reference is made in that multiple dependent claim. In addition to the other filing fees, any original application which is filed with, or is amended to include, multiple dependent claims must have paid therein the fee set forth in § 1.16(j). Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of each of the particular claims in relation to which it is being considered.
Claims 15-21 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall not serve as a basis for any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 15-21 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a recombinant single chain fragment variable (ScFv) binding to DEC-205 of dendritic cells..”  It is not clear of the claim is directed to (1) the ScFv alone, wherein the ScFv is capable of binding to DEC-205; (2) a complex comprising the ScFv bound to isolated DEC-205; or (3) a complex comprising DEC-205 expressing dendritic cells, wherein the DEC-205 on the cells is bound to the recited ScFvs.  The metes and bounds of the claims cannot be determined.
Dependent claims 2-14 are included in this rejection, since they do not resolve the issue.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to an ScFv-antigen complex, wherein the ScFv is limited in terms of structure (i.e., full sequence) and function (presumably, the ability to binds DEC-205 or dendritic cells).  However, the recited antigen is not defined by any structure or function.  The specification does not provide a clear definition of the term “antigen” but recites at [0078] that exemplary antigens are gonadotropins, cancer antigens, viral antigens, or antigens from pathogenic organisms.  Again, no structure is provided.  The examples refer to recombinant human chorionic gonadotropin (hCG) and recombinant human Follicle Stimulating Hormone (hFSH) and human luteinizing hormone (hLH), and provides sources from whence such were obtained [00109].  Accordingly, the genus encompassed by the term “antigen” recited in the claims is infinite, whereas the specification provides adequate written description for only three antigens (hCG, hFSH, hLH).
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is an implied function, in that an “antigen” is understood in the art to be capable of inducing an immune response in a heterogeneous organism.  There is no structure-function correlation for this functionally defined genus of peptides.  In fact, it is widely known in the art that the antigenic structures are highly diverse, even for a small class of antigens.  For example, see Sullender (2000, Clin. Microbiol. Rev. 13(1):1-15), who teaches that a single infectious organism, RSV, has many antigens and has great diversity even in the same class of antigens.  See abstract, Table 1. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
	With the exception of hCG, hFSH, and hLH, the skilled artisan cannot envision the detailed chemical structure of the encompassed antigens, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
	Therefore, only products comprising the recited ScFvs linked to hCG, hFSH, or hLH, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112, first paragraph.  

Conclusion
	No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2004/035619 A1 (CENTENARY INSTITUTE CANCER MEDICINE & CELL BIOLOGY; published 29 April 2004).
‘619 teaches ScFv-antigen complexes that bind DEC-205 of dendritic cells, and methods of using the same to generate an immune response in an animal.  However, ‘619 does not teach the specific ScFv sequences required by the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
05 August 2022